Electronically Filed
                                                               Supreme Court
                                                               SCWC-29322
                                                               14-FEB-2011
                                                               04:20 PM



                                SCWC-29322


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



   MARIE WEITE, Respondent/Plaintiff-Appellant/Cross-Appellee,


                                     vs.


 MATSUO MOMOHARA, Petitioner/Defendant-Appellee/Cross-Appellant,


                                     and


                          DOE DEFENDANTS 1-10.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                         (CIV. NO. 05-1-1525)


         ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI

                  (By: Nakayama, J., for the court1

                                                   ,

                  and Recktenwald, C.J., dissenting)


            Petitioner Matsuo Momohara’s application for writ of


certiorari filed on December 30, 2010 and Cross-Petitioner Marie 





     1
       Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Crandall, assigned by reason of vacancy.

Weite’s application for writ of certiorari filed on January 11,


2011, are hereby rejected.


          DATED:   Honolulu, Hawai'i, February 14, 2011.

                                 FOR THE COURT:

                                 /s/ Paula A. Nakayama 

                                 Associate Justice

Jonathan L. Ortiz,

Wade J. Katano and

Jacqueline E. Thurston

of Ortiz & Katano for

petitioner Matsuo Momohara

on the application 


Randall L.K.M. Rosenberg,

Charles E. McKay and Moana A.

Yost of Rosenberg & McKay

for petitioner Marie Weite

on the application and

response





                                  2